Title: To Alexander Hamilton from Charles Cotesworth Pinckney, 21 January 1800
From: Pinckney, Charles Cotesworth
To: Hamilton, Alexander


Cantonment at Harpers Ferry [Virginia] Jany: 21st1800
Dear Sir.
The exchange meditated of the officers by Genl: Wilkinson, I under stood the Secretary of War could not take place, as on inspection of their commissions, it could not be made on terms of equality. The Secretary has ordered me “to incorporate into the Fourth Regiment the officers and men belonging to the Third. To march the Recruits under Major Bradley (I suppose under Captn: Brock as Major Bradley is on Furlough) to Harper’s ferry and during the winter to replace the officers of the Third regiment within my command with a sufficient number of those of the Fourth, the officers of the Third to repair to Harpers ferry.” He has also directed me “to refer to you should information on this point, or respecting the disposal of the officers of the Third Regiment & recruits under Major Bradley be necessary.”
The only officers in the third regiment in Georgia are Lieutt Coll: Gaither, and Lieutt. Hugh McCall; but there are of the First regiment Capn. Thomas Martin, Capn. Samuel Tinsley, Lieutt. Robert Torrans & Lieutt: John W. Thompson, and of the 2 Regiment: Saml. Allinson. In Tennessee there is also Capn. Sparkes and a Lieutt of the Third regiment. When we conversed on this subject at New York, I understood all the officers of the First, Second & third Regiments, who were under my command were to join Genl: Wilkinson (if exchanges could not be arranged) and that all the Soldiers within my command belonging to those regiments were to be turned over to the Fourth. Be so good as to favour me with your directions on these points. I think it would be much better to permitt Capn: Brock’s Recruits to remain at Staunton where they at present are, than to march them in the winter to this place, where many of them would probably be seized with the pleurisy before they could hutt themselves. They may march here early in the Spring. Are they to be taken from the Fourth, and turned over to Brigr: Genl: Wilkinson’s command? If not, they had better march to Tennessee or Georgia than come here.
Lt: Col: Smith of the Fifth regiment wishes to know how he is to transmitt recruiting money to the officers of the two companies who are in Kentuckey and whether as soon as they have recruited their men, they are to join him. The travelling expences allowed to officers are by no means adequate to the expence even including their rations & pay the whole of which last should not be taken into the calculation in any part of the United States I have yet been in, & I think requires revision. I shall write to the Lieutenants in that state (the extract of whose letter you have sent me) & shall attend to your directions relative to the Court-Martial of which Coll: Bentley is President, and which is to sit the second of April.

I have seen & am now well acquainted with Major Campbell of the 8th: Regiment, one of the Candidates for Division Inspector, whose recommendations you forwarded to me, I have not seen Major Beale of the Seventh Regiment, but I understand he would not wish to stand in Major Campbell’s way with regard to this appointment. I cannot say any thing of their comparative merits, but from what I have seen of Major Campbell, I think he would make a very good division Inspector. If I read the law right, he is only entitled to thirty dollars a month in addition to his pay, rations, & forage in the line, in lieu of all travelling expences & extra services. As the Division Inspector must go at times from hence to Georgia, I think this is by no means an adequate compensation. Are we to be sent to the right about this Session? or are there any army alterations contemplated? Some matters require to be settled in some way or other. In a letter which I wrote the Secretary of War the 12th: of last March, I request to know on what footing I stood with regard to expenditure. That part of my letter was to the following effect: “As I am now on the subject of expence, I must beg the favor of you to inform me, whether I am to defray out of my pay, rations, & private fortune, my travelling expences and those of my Aids, as it is customary in the Army for the generals to defray the expence of their Aids? Whether when on the Sea coast, it may be necessary to hire a boat for the purpose of visiting the posts and reconnoitring the inlets, is it to be done at my private expence? Whether the postage attending the correspondence with the different officers in my department is to be defrayed by me? and if the urgency of the service should require expresses to be dispatched, whether I am to pay the expence without being reimbursed? When I take the field are my Marquee & camp equipage to be allowed me, or am I to furnish myself? I do not wish for any thing unusual but am desirous of knowing the footing on which I am with regard to expenditure.” To these questions on the 10th: of June I received the following answer from the Secretary. “It is certainly very material nay of the utmost consequence on the eve of a war which is to be expected, that the general destined to the command of a Department accessible to attack, should make himself acquainted personally with the points from which he may expect attack, the means of defending these, the positions, & resources of the country from which he may derive advantages, and in a word, endeavour to concenter in himself, as much as possible, the information indispensable to Military success.
“In this view I cannot but think your late reconnoitring was proper, and may be highly useful in the event of a contest of arms, with any Invader of our Territory.
“The questions you put relative to expences on the Tour, with a small number of useful attendants, I have solved in my own mind as follows—Upon a slight consideration of an act to amend & repeal in part the act intitled an act to ascertain & fix the military establishment of the United States, passed March the 3d 1797, it might seem that all extra expences incurred in the field, or garrison, or elsewhere, personally or with his family by a commander of a separate army were meant to be provided for by the 4th: Section of the act cited. But when the expences that must be incurred by such an officer in visiting very distant points of his command, the reconnoitres when circumstances permitt which as inducing to safety or success must sometimes be much extended, the dignity of his rank, and the heretofore practise, it must be supposed that the 4th Section cited, contemplates only the support of a commanders table, when with his troops in the field or garrison: and not at all when the good of the service calls him to distant and expensive excursions. This opinion I suppose to be much strengthend by the provision made by law for the Inspector General, in addition to his allowance as a Major Genl: and in full compensation for extra services & expences in the execution of his office, which it was foreseen he must incur.
“You will recollect the regulations adopted by this Department, after a consultation with the general officers then convened in Philadelphia, and by the advice of the Heads of Departments respecting officers detached on services, which oblige them to incur expences on the road and at places where there are no military posts, a copy of which I now enclose. These I suppose to apply to all officers of inferior grades, and not to a general officer commanding a district or a separate army, who must often in the due execution of his duties, incur expences on visits to distant parts of his command, where his presence is necessary or to view grounds he may probably be called to act upon, very disproportioned to any expences the regulations have in view to provide for.
“It may indeed be doubted whether the Aids of Generals commanding ought not to be confined to the allowance of the regulations, and his expences not accounted to the General in this particular. It would be proper to be guided by experience and Military propriety.”
“Contingent expences when surveying or reconnoitring a coast or a country, as the hire of a boat &c., Those of expresses on proper occasions, and for the postage of all letters to military duties should be a charge against the United States; and the old rule of reasonable expences for extraordinary occasions must be reserved for application to the expences incured by Generals commanding when employed on such occasions.”
From this opinion of the Secretary thinking I was entitled to double rations, I did not intend to charge my travelling expences in my Georgia Tour, excepting the Boat hire. But when I came to settle with the Pay Master General, I found it was doubted at the Treasury, (as a Major-General was not in existence at the time double rations were allowed by law to officers commanding in separate departments, districts or posts,) whether a Major-General was entitled to double rations. A doubt at the Treasury I should imagine precludes payment. I therefore told the Pay Master General that I would for the present receive my single rations, but I would not give up my claim to double rations, as I thought it absurd to suppose that Congress Meant to allow a Brigr: General twenty-four rations, & a Lt: Colonel twelve when commanding at separate posts, and only to allow a Major-General in the same predicament, fifteen. If as the Secretary thought the double rations contemplated the support of a Commander’s table, surely they are as necessary for the supply of a Major Generals table, when commanding separately as that of any other officer. At this post, the contract price of a ration is 13 Cents & seven tenths, which makes my 15 single rations per day amount to two dollars & about six cents. If this was doubled it surely would not defray the expence of my table. When at the Cantonment I have not yet sat down to table with less than ten covers. Nor is this two many when you consider the officers on duty usually invited, the attention necessary to be paid to the Field officers, & staff, and to Strangers occasionally in camp. And ’tho Butcher’s meat & poultry are here reasonable, yet wine, Brandy, & groceries are proportionably dear to the distance from the sea-coast. My table is plentiful, but plain, and not at all luxurious. We generally rise from table after four or at most five toasts are drank. The general quantity of wine drank is four bottles, sometimes less, but it has never exceeded five. I mention this to shew that even with economy the rations are an inadequate mode of defraying an expence unavoidable and necessary; for I presume the pay is meant as some compensation for other necessary expences; and that if it is presumed that a commanding officer is to keep a table, and the presumption is made strong by allowing him double rations, when in that situation, a better mode would be to grant him a Sum adequate to the manner in which Congress chuse he should live, than to make the same depend on the contract price of rations, which will be proportionately low in places where the principal expences of the table are highest.
The compensation for forage too, is a matter that requires revision, as I do not believe there is any part of the United States where the number of Horses each grade is presumed to keep, can in fact be kept, if properly exercised, on the allowance. I do not clearly understand the Secretary, with regard to the travelling expences of Aids-de-Camp. He thinks a General officer commanding a district should be entitled to the travelling expences really incurred in visiting the different parts of his command; but he doubts whether the expences of the Aids should not be confined to the allowance of the regulations. In the last war the travelling expences of the General & his suite were paid. If it is not so, when they arrive at an Inn, are they to dine separately and the General keep an account of his expences to charge the public with & the Aids live as well as they can on an inadequate compensation? If he only means the regulations to apply to Aids when detached from their Generals, there I agree they should be put on the same footing with other officers.
I trouble you with my ideas on this subject, as perhaps some regulations may take place, during the present Session, with regard to the Army. I am too far off, and more agreably employed in disciplining the Troops, than in attending to these matters.
I can see no objection to the exchange of Jones mentioned in your letter of the 3d Inst, and have written to Major Peters to effectuate it, without circumstances unknown to us, attend the case.
I am very desirous that the Troops should be paid monthly, I could then keep them sober; their pay from internal regulations might be made useful both to their appearance and comfort; and discipline with less severity might be strictly adhered to. I should imagine it would make no material difference with respect to any financial arrangement, whether the Troops are paid once a month, or once in two months, but with regard to the Soldiers, the monthly payments, I am convinced, would be productive of great and solid advantages. Can you inform me whether Major Stevenson of the 10th: Regiment, is, or is not appointed as Deputy Pay-Master General to my Division?
I remain, with sincere regard & esteem,   Your most humble Servt.

Charles Cotesworth Pinckney
The Honbl:
Major General Hamilton.

